PER CURIAM.

JUDGMENT

This appeal was considered on the record compiled before the National Labor Relations Board and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the petition for review be DENIED for the reasons stated in the Board’s opinions in Avante at Boca Raton, Inc., 323 NLRB 555 (1997), and Avante at Boca Raton, Inc., 334 NLRB No. 56 (2001). The Board acted within its discretion in certifying Local 1115 as the bargaining representative of some of Avante’s employees, and Local 1115’s subsequent affiliation with the Service Employees International Union, AFL-CIO, CLC did not relieve Avante of its duty to bargain with Local 1115.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.